Order entered January 24, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00663-CR
                                      No. 05-18-00670-CR

                        JONATHAN TYRONE MCKELLER, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                   Trial Court Cause Nos. 380-81748-2017 & 380-80769-2017

                                            ORDER
        We REINSTATE these appeals.

        Appellant’s brief was initially due October 25, 2018. When no brief was filed, we abated

for a hearing. On January 22, 2019, appellant’s brief and a motion to extend time to file the

same were filed.

        Because the trial court has not yet held a hearing and in the interest of expediting these

appeals, we VACATE our December 21, 2018 order to the extent it requires a hearing and

findings. We GRANT appellant’s motion and ORDER the brief received on January 22, 2019

filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Benjamin Smith,

Presiding Judge, 380th Judicial District Court; Kristin Brown; and to the Collin County District

Attorney.

       The State’s brief is due thirty days from the date of this order.


                                                      /s/     LANA MYERS
                                                              JUSTICE